Citation Nr: 0215115	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  94-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for left hemiplegia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from November 1944 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The veteran appealed a December 1997 decision of the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a May 1999 Order, the Court vacated the Board's 
decision and remanded the case for readjudication.  The Board 
subsequently Remanded the case to the RO for further 
evidentiary development.  The case is now ready for final 
appellate consideration.  


FINDINGS OF FACT

1.  Service connection for left hemiplegia was last denied by 
the RO in March 1982.  

2.  Evidence received since March 1982 was not previously 
submitted and bears directly and substantially on the issue 
on appeal.  

3.  The medical evidence shows that the veteran was treated 
for malaria in service.  

4.  The medical evidence shows that the veteran's left 
hemiplegia resulted from treatment for malaria in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1982 letter, which 
denied the veteran's claim for service connection for left 
hemiplegia, is new and material and the claim is reopened.  
38 U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. §§  
3.156(a), 20.302, 20.1103 (2001).  

2.  Left hemiplegia was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1993 rating decision, November 1993 statement of the 
case, supplemental statements of the case dated through June 
2002, the Board's December 1997 decision and April 2000 
Remand, and the Court's May 1999 Order the veteran and his 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, a statement by a private physician, and 
relevant VA examinations and opinions.  The Board notes that 
a June 2001 letter from the veteran's representative 
requested VA examinations, arguing that prior examinations 
were incomplete.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to render 
a determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The evidence in this case shows that the veteran was treated 
for malaria during service in July 1945.  A 1954 letter from 
a private hospital indicates that he was treated in October 
and November 1948 for left hemiplegia due to cerebral 
hemorrhage.  In 1980, the veteran submitted a photocopy of 
the report of his separation examination.  

Service connection for left hemiplegia was previously denied, 
most recently in March 1982, on the basis that the evidence 
did not show that the condition was incurred in service.  The 
veteran was notified of that determination and did not 
appeal.  

Also of record is a 1993 statement by the veteran's private 
physician to the effect that he had treated the veteran in 
July 1945, during service, for relapses of severe malaria and 
that he remained his family physician after their separation 
from service, treating him particularly for his relapses of 
severe malaria.  The physician stated that the "massive" 
doses of medication for the malaria had caused his severe, 
recurrent "head pains" and pain and numbness into the left 
leg.  He further indicated that all records of his treatment 
of the veteran during those years were lost in a 1990 
earthquake.  The physician's statement is very similar in 
several areas, including significant misspellings, to a 
statement submitted by the veteran several days earlier.  At 
bottom, the statement is very detailed about several aspects 
of the physician's treatment of the veteran almost 50 years 
previously, recalled solely from memory.  Accordingly, the 
Board finds that that statement is suspect and carries lesser 
probative weight, considering the fact that memory normally 
dims over time, particularly over 5 decades.  

A VA compensation examination was conducted in February 1997, 
but the examiner did not comment on the relationship, if any, 
between the noted cerebral infarction and the veteran's in-
service malaria.  Therefore, pursuant to the Board's April 
2000 Remand, the veteran was scheduled for two additional VA 
compensation examinations; he failed to report for either 
examination.  The veteran later wrote that he felt that the 
record, as it stands, is complete, and he requested that his 
appeal be considered on the basis of the evidence of record.  

Subsequently, the case was referred to a panel of two VA 
physicians to obtain the medical opinion requested by the 
Board.  The physicians' report, dated in October 2000, 
referred to the record of the veteran's treatment for malaria 
in service, the report of the separation examination, the 
report of the 1948 hospitalization, and the private 
physician's statement and concluded that it is at least as 
likely as not that the veteran's left hemiplegia is related 
to the veteran's in-service bout of malaria.  In May 2002, 
the VA physicians submitted an addendum that reiterated their 
previous opinion, contrasting and distinguishing medical 
information obtained by the RO.  

The RO determined that the separation examination report was 
not authentic and found that the medical opinions that were 
based on that report were entitled to no probative weight.  
Then, because there was no other credible evidence in support 
of the veteran's claim, the RO denied service connection for 
left hemiplegia.  

First, the Board finds that the medical evidence developed in 
conjunction with the veteran's application to reopen his 
service connection claim is new and material.  Accordingly, 
his claim is reopened and will be considered based on all of 
the evidence of record.  

While the Board believes that the purported separation 
examination report is suspect, at best, based primarily on 
the language used in certain entries, as well as its 
mysterious appearance 35 years after the veteran's separation 
from service (the service medical records do not include such 
a report), the panel of VA physicians in 2000 and 2002 
apparently accepted the document as authentic and used it as 
a significant basis for their opinion.  In the face of such 
evidence, the Board cannot, in the absence of further 
documentary evidence regarding that separation examination 
report's authenticity, discount the report's probative weight 
in this case.  

Therefore, considering all of the evidence of record, the 
Board concludes that the evidence is in equipoise as to 
whether the veteran's left hemiplegia is etiologically 
related to the malaria for which he was treated in service.  
Accordingly, affording him the benefit of the doubt, the 
criteria for service connection for left hemiplegia are met.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for left hemiplegia is granted.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

